                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

DONNIE HARBIN                                                                  PLAINTIFF


v.                                 No: 3:19-cv-00297 JM


BOWERS, et al.                                                               DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 5th day of December, 2019.


                                                   UNITED STATES DISTRICT JUDGE
